Citation Nr: 0430560	
Decision Date: 11/17/04    Archive Date: 11/29/04

DOCKET NO.  98-17 934A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Peter J. Meadows, attorney


ATTORNEY FOR THE BOARD

Michael Martin, Counsel





INTRODUCTION

The veteran had active service from June 1943 to January 
1946.  He died in January 1995.  The appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of May 1998.  The Board issued a decision in January 2000 
confirming the denial of the claim for service connection for 
the cause of the veteran's death, and the appellant appealed 
the Board's decision to the United States Court of Appeals 
for Veterans Claims (Court).  

Pursuant to a Joint Motion filed by the parties, in August 
2000, the Court vacated the Board's decision and remanded the 
case to the Board for further action.  The Board remanded the 
case to the RO for additional development in July 2001.  The 
Board issued a decision in November 2002 denying the claim.  

The appellant again appealed to the Court.  In December 2003, 
the Secretary and the veteran, through his attorney, filed a 
joint motion to remand the case to the Board.  The Court 
granted that motion in January 2004.  The case is now before 
the Board for further action consistent with the instructions 
contained in the joint motion.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The death certificate discloses that the veteran died in 
January 1995 at the age of 69 as a result of hepatic failure 
due to or as a consequence of chronic lymphocytic leukemia.  
The veteran's service medical records shows that he received 
radiation treatments for a skin disorder in service.  Chronic 
lymphocytic leukemia was first diagnosed many years after 
service in 1989.  At the time of his death, service 
connection had been granted for a wound of the left ankle and 
nummular eczema, both evaluated as noncompensable.

The evidence upon which the Board's decision of November 2002 
was based included a memorandum from VA's Chief Public Health 
and Environmental Hazards Officer, dated later in April 1998, 
states that according to therapy records, the veteran's 
dermatitis appeared to have been treated during June and July 
1945 with total doses of 292 r to each of 5 fields.  The 
memorandum states further that the CIRRPC Science Panel 
Report Number 6, 1988, does not provide screening doses for 
chronic lymphocytic leukemia.  The memorandum also states 
that chronic lymphocytic leukemia does not appear to be 
caused by ionizing radiation, citing to Health Effects of 
Exposure to Low Levels of Ionization Radiation (BEIR V), 
1990, page 243, and Mettler and Upton, Medical Effects of 
Ionization Radiation, 2nd edition, 1995, page 113).  In light 
of the above, it was the opinion of the Chief Public Health 
and Environmental Hazards Officer that it was unlikely that 
the veteran's chronic lymphocytic leukemia could be 
attributed to exposure to radiation in service.

In a memorandum dated in May 1998, VA's Director, 
Compensation and Pension Service, opined that there was no 
reasonable possibility that the veteran's death was the 
result of his exposure to ionizing radiation in service.

In the Joint Motion dated in December 2003, the parties noted 
that the Court had held in prior cases that the Under 
Secretary for Benefits is not explicitly required to refer to 
factors listed in 38 C.F.R. § 3.11(e), but should consult 
those factors as a point of reference when making 
recommendations to the VARO.  The parties further stated in 
the Joint Motion that in the prior Board decision "the Board 
erred in relying upon this opinion and failed to remand the 
matter to the under Secretary for an opinion that complied 
with 38 C.F.R. § 3.311(c)(ii).  It was further stated that 
the Under Secretary's "cursory explanation...did not provide 
adequate rationale for the conclusion that there was no 
reasonable possibility that the veteran's cancer was caused 
by his in-service exposure as required by 38 C.F.R. 
§ 3.311(c)(ii)."  

In light of the instructions set forth in the Joint Motion, 
the case must be remanded for the following actions:

1.  The case should be returned to the 
Under Secretary for Benefits for the 
purpose of obtaining an opinion which 
complies with 38 C.F.R. § 3.311(c)(ii).  
The claims file and a copy of the Joint 
Motion should be provided for review.  
The request for opinion shall be in 
writing and shall include a description 
of: (i) The disease, including the 
specific cell type and stage, if known, 
and when the disease first became 
manifest; (ii) The circumstances, 
including date, of the veteran's 
exposure; (iii) The veteran's age, 
gender, and pertinent family history; 
(iv) The veteran's history of exposure 
to known carcinogens, occupationally or 
otherwise; (v) Evidence of any other 
effects radiation exposure may have had 
on the veteran; and (vi) Any other 
information relevant to determination of 
causation of the veteran's disease.  
When a claim is forwarded for review 
pursuant to paragraph (b)(1) of this 
section, the Under Secretary for 
Benefits shall consider the claim with 
reference to the factors specified in 
paragraph (e) of § 3.311 and may request 
an advisory medical opinion from the 
Under Secretary for Health.
Pursuant to § 3.311(e), factors to be 
considered in determining whether a 
veteran's disease resulted from exposure 
to ionizing radiation in service 
include: (1) The probable dose, in terms 
of dose type, rate and duration as a 
factor in inducing the disease, taking 
into account any known limitations in 
the dosimetry devices employed in its 
measurement or the methodologies 
employed in its estimation; (2) The 
relative sensitivity of the involved 
tissue to induction, by ionizing 
radiation, of the specific pathology; 
(3) The veteran's gender and pertinent 
family history; (4) The veteran's age at 
time of exposure; (5) The time-lapse 
between exposure and onset of the 
disease; and (6) The extent to which 
exposure to radiation, or other 
carcinogens, outside of service may have 
contributed to development of the 
disease. 
If after such consideration the Under 
Secretary for Benefits is convinced 
sound scientific and medical evidence 
supports the conclusion it is at least 
as likely as not the veteran's disease 
resulted from exposure to radiation in 
service, the Under Secretary for 
Benefits shall so inform the regional 
office of jurisdiction in writing.  The 
Under Secretary for Benefits shall set 
forth the rationale for this conclusion, 
including an evaluation of the claim 
under the applicable factors specified 
in paragraph (e).
If the Under Secretary for Benefits 
determines there is no reasonable 
possibility that the veteran's disease 
resulted from radiation exposure in 
service, the Under Secretary for 
Benefits shall so inform the regional 
office of jurisdiction in writing, 
setting forth the rationale for this 
conclusion.
If the Under Secretary for Benefits, 
after considering any opinion of the 
Under Secretary for Health, is unable to 
conclude whether it is at least as 
likely as not, or that there is no 
reasonable possibility, the veteran's 
disease resulted from radiation exposure 
in service, the Under Secretary for 
Benefits shall refer the matter to an 
outside consultant in accordance with 
paragraph (d) of § 3.311.

2.  Thereafter, the RO should 
readjudicate the appellant's claim.  If 
the benefits sought on appeal remain 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The appellant need take no action unless 
otherwise notified.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




